Citation Nr: 1128808	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  09-10 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for a lumbar spine disability (residuals of post operative herniated disc of the lumbar spine).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In February 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at a hearing held at the RO.  A transcript of that proceeding is of record.

In February 2011, the Veteran testified that he is unable to work due to his service-connected lumbar spine disability.  The Court has held that entitlement to a total disability rating for compensation based on individual unemployability (TDIU) is an element of all claims for increase rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Additionally, in December 2008 the Veteran appears to have raised a new claim for service connection for coronary artery disease, secondary to his service-connected lumbar spine disability.  As the claims for a TDIU and for service connection for coronary artery disease have not been developed for appellate review, the Board refers them to the RO for appropriate action.


FINDING OF FACT

The Veteran's lumbar spine disability is manifested by forward flexion limited to 70 degrees, and a combined range of motion of the thoracolumbar spine of greater than 120 degrees.  There is evidence of a mild antalgic gait and subjective complaints of muscle spasm.  However, there is no objective evidence of muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  It has not been productive of any incapacitating episodes within the past 12 months.  Ankylosis and neurological manifestations associated with the service-connected lumbar spine disability have not been shown.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5237, 5243 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881 (2007).

In April 2008, prior to the initial adjudication of the claim, the Veteran was notified of the evidence not of record that was necessary to substantiate the claim.  He was told that he needed to provide the names of any persons, agencies, or companies who had additional records to help decide his claim.  He was informed that VA would review his claim and determine what additional information was needed to process his claim, schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.

There is no allegation from the Veteran that he has any evidence in his possession that is needed for a full and fair adjudication of this claim.

The Veteran was given notice of what type of information and evidence he needed to substantiate a claim for an increased rating in April 2008.  It is therefore inherent in the claim that the Veteran had actual knowledge of the rating element of an increased rating claim.

Therefore, the Board finds that adequate notice was provided to the appellant prior to the transfer and certification of the Veteran's case to the Board and complied with the notice requirements.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).

Next, the statutes and regulations require that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA's duty to assist includes (1) obtaining records not in the custody of a federal department or agency; (2) obtaining records in the custody of a federal department or agency; (3) obtaining service treatment records or other records relevant to active duty and VA or VA-authorized medical records; and, (4) providing medical examinations or obtaining medical opinions if necessary to decide the claim.  38 C.F.R. § 3.159(c) (2010).

VA has a duty to obtain a medical examination if the evidence establishes (1) a current disability or persistent or recurrent symptoms of a disability, (2) an in-service event, injury, or disease, (3) current disability may be associated with the in-service event, and (4) there is insufficient evidence to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service treatment records and all identified and authorized post-service medical records relevant to the issue on appeal have been requested or obtained.  VA examinations pertinent to the Veteran's claim were obtained in April 2008 and July 2009.  A review of those reports of examination reveals that all subjective and objective findings necessary for evaluation of the Veteran's claim were observed and recorded.  Thus, the examinations appear complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.

In sum, the Board finds the duty to assist and duty to notify provisions have been fulfilled and no further action is necessary under those provisions.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2010).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2010).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2010).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2010), however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2010).  For the purpose of rating disability from arthritis, the lumbar spine is considered a group of minor joints, ratable on a parity with a major joint.  38 C.F.R. § 4.45 (2010).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  The criteria for rating traumatic arthritis in Diagnostic Code 5010 direct that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1 (2010).

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  The use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).
The Board has rated the Veteran's lumbar spine disability under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  Such ratings involve consideration of the level of impairment of a Veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010).

The Veteran's lumbar spine disability has been rated as 10 percent disabling under Diagnostic Code 5243 which pertains to intervertebral disc syndrome.  38 C.F.R. § 4.71a (2010).  Other applicable codes include Diagnostic Code 5237, which pertains to lumbosacral or cervical strain.  38 C.F.R. § 4.71a (2010).  The disability is rated using the same criteria for either diagnostic code.

The General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease provides that a rating of 20 percent is warranted where the evidence shows there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 40 percent is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less, or, for favorable ankylosis of the entire thoracolumbar spine.  A rating of 50 percent is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a rating of 100 percent is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a (2010).

The criteria for Intervertebral Disc Syndrome in Diagnostic Code 5243, permit rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  The Incapacitating Episode Formula provides that a 20 percent rating is warranted with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Finally, a 60 percent rating is warranted with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a (2010).

Incapacitating episodes are defined as episodes requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a (2010).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2010).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2010).

It has not been contended or shown in this case that the Veteran has residuals of a fracture of the vertebra (5235), sacroiliac injury or weakness (5236), spinal stenosis (5238), spondylolisthesis or segmental instability (DC 5239), ankylosing spondylitis (5240), or spinal fusion (DC 5241).  Accordingly, the diagnostic codes pertaining to those disabilities are not applicable in this case.
The Veteran was afforded a VA spine examination in April 2008 at which time he presented with a lumbar fusion in 1973 and a lumbar laminectomy and 1989 that improved his lumbar spine disability by 60 percent.  He complained of moderate to severe intermittent low back pain that occurred two to three times per week and lasted two to three hours.  While he had a mild antalgic gait, the Veteran denied the use of canes, crutches, walkers, braces, and wheelchairs.  He had difficulty with prolonged sitting, standing, walking for more than one hour, bending, and lifting more than fifty pounds due to low back pain.

On active and passive range of motion testing of the lumbar spine, there was 90 degrees flexion and 30 degrees left and right lateral flexion, left and right rotation, and extension.  Range of motion was not additionally limited by pain, fatigue, weakness, or a lack of endurance.  However, on repetitive use there was evidence of mild or minimal pain with flexion from 80 to 90 degrees and with left and right lateral flexion, left and right rotation, and extension from 20 to 30 degrees.  The Veteran denied any weakness or flare-ups of his lumbar spine, but complained of mild or minimal pain with minimal spasm and tenderness.

VA medical records dated in May 2008 reflect complaints of chronic low back pain.

The Veteran was afforded a VA spine examination in July 2009 at which time he presented with complaints of low back pain and an inability to perform any work or lift any weight.  He took Motrin as needed and had a fair response to treatment.  The Veteran denied any history of fatigue, decreased motion, weakness, or spasms, but complained of stiffness and constant low back pain described as dull to sharp and moderate in severity.  He able to walk no more than one mile.  The Veteran also complained of weekly severe spinal flare-ups precipitated by turning the wrong way, lifting, and weather changes.  There was additional limitation of motion or other functional impairments during flare-ups.  However, the Veteran denied any incapacitating episodes.

Examination of the spine indicated a normal posture and gait.  There was no evidence of kyphosis, lumbar lordosis, scoliosis, thoracolumbar spine ankylosis, spasm, atrophy, guarding, or weakness of the thoracic sacrospinalis.  However, there was pain with motion and tenderness on the left.  Muscle spasm, localized tenderness, and guarding were not severe enough to be result in an abnormal gait or spinal contour.  Range of motion testing of the thoracolumbar spine revealed 70 degrees flexion with pain at 75 degrees and 15 degrees extension with pain at 20 degrees.  There was 30 degrees left and right lateral flexion and 40 degrees left and right lateral rotation with objective evidence of pain on active range of motion.  There was objective evidence of pain following repetitive motion but no additional limitations after three repetitions.  Lasegue's sign was negative.  The examiner noted that the Veteran was ambulatory and walked without the assistance of walking aids or a brace.

On examination of the Veteran's back, there was a well-healed linear old surgical scar in the lumbosacral area without evidence of deformity.  There was mild tenderness in the lumbosacral area without tenderness in the sciatic notches or spasm.  He was able to stand and walk a few steps on his heels and toes and squat half way.  An X-ray examination of the lumbar spine was negative for any acute osseous abnormality or fracture.  There was a bony fusion mass incorporating posterior elements bilaterally at L4-L5 and L5-1, and on the left at L3-L4.  There was intervertebral disc space narrowing and discogenic calcification at L4-L5 and L5-S1 with facet arthropathy at L3-L4.  The Veteran was employed as a food safety inspector but retired in 2007 due to eligibility by age or duration of work.  He was diagnosed with status post lumbar fusion and laminectomy with degenerative changes and a mild loss of function.  The Veteran's lumbar spine disability had no effect on chores, shopping, feeding, bathing, dressing, toileting, and grooming; had a mild effect on traveling; and had a severe effect on exercise, sports, and recreation.

VA medical records dated in October 2009 reflect complaints of chronic back pain rated an eight out of ten on the pain scale.

In February 2011, the Veteran testified that he experienced a lot of back pain and stiffness.  He complained of muscle spasms and pain so severe that he is unable to work.  Since his retirement, he has had to hire a person to assist with yard work.  The Veteran further testified that his lumbar spine disability causes exhaustion, but denied any radiating pain from his low back to his legs.  He occasionally uses an elastic brace, but denied any muscle spasms.  The Veteran further testified that he take Motrin for pain but does not take prescribed medication for low back pain.  He denied undergoing any current VA treatment for his low back.

The Board finds that the Veteran is not entitled to a higher rating under the General Rating Formula which provides that a 20 percent is warranted where the evidence shows there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  On VA examination in April 2008, range of motion testing of the lumbar spine revealed 90 degrees flexion and 30 degrees left and right lateral flexion, left and right rotation, and extension.  On VA examination in July 2009, range of motion testing of the thoracolumbar spine revealed 70 degrees flexion, 15 degrees extension, 30 degrees left and right lateral flexion, and 40 degrees left and right lateral rotation.  While the Veteran's motion of the lumbar spine is limited, that motion is limited to within a range of motion that warrants a 10 percent rating.  Accordingly, the Board finds that the medical evidence does not support a finding that the Veteran is entitled to a rating in excess of 10 percent under the General Ratings Formula for Diseases of and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (2010).

The Board also finds that the Veteran is not entitled to a rating in excess of 10 percent based upon the diagnostic criteria pertaining to Intervertebral Disc Syndrome (IDS).  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is warranted with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  On VA examination in April 2008, the Veteran complained of moderate to severe intermittent low back pain that occurred two to three times per week and lasted two to three hours.  However, on VA examination in July 2009, the Veteran denied any incapacitating episodes.  While the Veteran has reported that he experienced episodes of incapacitation in 2008, he denied any incapacitating episodes in July 2009 and there is no objective evidence that those episodes required bed rest and treatment prescribed by a physician.  Accordingly, the Board finds that the evidence does not show incapacitating episodes or prescribed bed rest by a physician in any year under consideration during the pendency of the appeal.

As the Veteran is not entitled to an increased rating based upon incapacitating episodes, it is necessary to determine whether the Veteran is entitled to a higher rating based upon any combined orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, on VA examination in April 2008, range of motion testing of the lumbar spine indicated 90 degrees flexion and 30 degrees left and right lateral flexion, left and right rotation, and extension.  On VA examination in July 2009, range of motion testing of the thoracolumbar spine revealed 70 degrees flexion, 15 degrees extension, and 30 degrees left and right lateral flexion; 40 degrees left and right lateral rotation.  There was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis in the treatment records or on VA examination.  Therefore, the Board finds that the requirements for a higher rating under the General Rating Formula, forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, are not shown.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2010).  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2010).
When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2010).

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.  38 C.F.R. § 4.124a (2010).

On VA examination in April 2008, the Veteran denied any radiation of pain to the lower extremities.  Both sensory and motor function were both normal as it related to the Veteran's lumbar spine.

VA medical records include a January 2009 neural examination that was negative for any focal deficit.  In June 2009, cranial nerves were intact without sensory deficits.  There was equal strength bilaterally and deep tendon reflexes were within normal limits.  While the Veteran's legs were weak, bowel functions were normal and he was able to void without difficulty.

On VA spine examination in July 2009, there was no evidence of urinary incontinence, urgency, retention, or frequency.  Nor was there any evidence of nocturia, fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, or unsteadiness.  Muscle tone was normal without atrophy.  Sensory examination of the lower extremities was normal.  On reflex examination, knee jerk was 1+, ankle jerk was 2+, and plantar flexion bilaterally was normal.  Lasegue's sign was negative.

In this case, findings in the medical records do not support a conclusion that the Veteran has radiculopathy, or that he has any other objective neurological symptoms that relate to his lumbar spine disability that could be assigned any separate compensable rating.  Physical examination has consistently demonstrated negligible or no neurological impairment or sensory impairments, and he has not been diagnosed with any specific neurologic pathology.  Additionally, no muscle atrophy is present.  Therefore, the Board finds that the Veteran is not entitled to an increased rating for his lumbar spine disability based upon consideration of any neurologic residuals because there are not independently ratable neurologic residuals shown or diagnosed by the treating and examining physicians.

The Board will now consider whether an increased rating is warranted under any other diagnostic codes pertaining to scars.

The Board notes that the criteria for rating scars were revised, effective October 23, 2008. 73 Fed. Reg. 54,708 (Sept. 23, 2008) (to be codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  However, because the Veteran's claim was pending before October, 28, 2008, his claim will only be evaluated under the rating criteria made effective from August 30, 2002.

On VA spine examination in April 2008, examination of the spine indicated a vertical scar noted on the lumbar spine which measured 19 centimeters long and .25 centimeters wide.  The scar was asymptomatic at the time of the examination.  The Board therefore finds that the Veteran is not entitled to a compensable rating for a scar on the lumbar spine, because the evidence does not show that the scar is deep, causes limitation of motion, is 39 square centimeters or greater, is unstable and superficial, or is superficial and painful on examination.  38 C.F.R. § 4.118, DCs 7801-7805 (2002).  Therefore, the Board finds that a separate rating for a surgical lumbar spine scar is not warranted because the evidence does not show any ratable symptomatology.

The Board has determined that the Veteran is entitled to no more than a 10 percent disability rating under any of the spinal rating criteria applicable.  Consideration has been given to the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45.  The Board has considered the Veteran's complaints of flare-ups and pain, as well as all evidence of record related to limitation of motion, incoordination, fatigability, and pain on motion in determining that the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating greater than 10 percent.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, the Board finds that there is no basis for assigning a rating in excess of 10 percent because the evidence does not show that the Veteran has forward flexion of the thoracolumbar spine that is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The Board notes that on VA examination in July 2009 and during the February 2011 hearing the Veteran claimed that he was unable to work due to his lumbar spine disability.  However, the July 2009 VA examiner indicated that the Veteran retired from employment as a food safety inspector in 2007 due to eligibility by age or duration of work.  The objective medical evidence of record reflects that manifestations of the Veteran's service-connected lumbar spine disability do not result in a marked functional impairment in any way or to a degree other than that addressed by VA's Rating Schedule.  The Board finds that there is no evidence that the Veteran's service-connected lumbar spine disability presents such an unusual or exceptional disability picture at any time so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (2010).  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

The Board recognizes the Veteran's contention as to the severity of his lumbar spine disability.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  However, as a layperson, the Veteran is not competent to provide an opinion requiring medical knowledge, such as whether the current symptoms satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  As a result, the Veteran's own assertions do not constitute competent medical evidence in support of an increased rating for a lumbar spine disability.

In sum, the weight of the credible evidence demonstrates that the orthopedic manifestations of the Veteran's lumbar spine disability warrant no more than a 10 percent rating at any time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the Veteran is not entitled to a separate rating for any neurological component of his lumbar spine disability as there is no objective evidence of any independently ratable neurological manifestations that would warrant a compensable rating.  As the preponderance of the evidence is against the claim for an increased rating, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

A rating in excess of excess of 10 percent for a lumbar spine disability is denied.



____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


